AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ; Page | of 1 {

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
v. (For Offenses Committed On or After November 1, 1987)

Jose Antonio Martinez-Garcia Case Number: 3:19-mj-23515

 

John Owen Lanahan g «
Defendant's Attorney ee ay

 

 

REGISTRATION NO. 88606298

 

 

 

 

 

THE DEFENDANT: | -
KX] pleaded guilty to count(s) 1 of Complaint soutiee's US DISTRICT Cont
UN TTS PRTG
0 was found guilty to count(s) eee a “AL GANA

after a plea of not guilty,

Accordingly, the defendant is adjudged guilty of such countis), which involve the following offense(s):
Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

(] The defendant has been found not guilty on count(s)
C1) Count(s) _ dismissed on the motion of the United States.

 

. IMPRISONMENT -
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED Oo days

 

ki Assessment:$10 WAIVED & Fine: WAIVED

! Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[! Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
' United States Attorney of any material change in the defendant's economic circumstances. ;

Wednesday, August 28, 2019
Date of Imposition of Sentence

vecnca Ute bel lo Ky Wo

DUSM Let! ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy 3:19-mj-23515

 
